Exhibit 10.2

Executed Version

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of April 28, 2011, made by Molecular Insight
Pharmaceuticals, Inc., a Massachusetts corporation (the “Grantor”), in favor of
NexBank SSB, a Texas-chartered savings bank (“NexBank”), as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) acting pursuant to this Agreement for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Senior Secured Super Priority Debtor-in-Possession
Credit Agreement, dated as of April 28, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Grantor, as Borrower, the lenders from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), NexBank, as administrative agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”) and the Collateral Agent (Collateral
Agent, together with the Administrative Agent, collectively, the “Agents” and
each an “Agent”), the Lenders have severally agreed to make Loans to the Grantor
upon the terms and subject to the conditions set forth therein;

WHEREAS, on December 9, 2010 (the “Petition Date”), the Grantor commenced a
voluntary case under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”)
in the United States Bankruptcy Court for the District of Massachusetts (the
“Bankruptcy Court”);

WHEREAS, the Grantor continues to operate its business pursuant to Sections 1107
and 1108 of the Bankruptcy Code;

WHEREAS, the Grantor has requested that the Lenders provide financing to the
Grantor consisting of a senior secured super priority term loan facility in a
principal amount of up to $10,000,000 (the “Facility”) pursuant to Sections
364(c) and 364(d) of the Bankruptcy Code;

WHEREAS, the Lenders have indicated their willingness to agree to extend the
Facility to the Grantor, all on terms and conditions set forth in the Credit
Agreement and in the other Credit Documents and in accordance with Sections
364(c) and 364(d) of the Bankruptcy Code;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Grantor under the Credit Agreement that the
Grantor shall have executed and delivered this Agreement to the Collateral Agent
for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans to the Grantor thereunder, the Grantor hereby agrees with
the Collateral Agent, for the benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, capitalized terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the UCC are
used herein as so defined: Account, Certificated Security, Chattel Paper,
Commercial Tort Claim, Contract, Document, Equipment, Farm Product, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Right and Supporting
Obligation. All other capitalized terms used herein without definition which are
not defined in the Credit Agreement shall have the definitions given therefor in
the UCC.

(b) The following terms shall have the following meanings:

“Agreement” shall mean this Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Collateral” shall have the meaning set forth in Section 2.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Sections 5.1 or 5.4.

“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 4, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (b) the right to obtain all renewals thereof.

“Copyright Licenses” shall mean any written agreement naming the Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 4), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Deposit Account” shall have the meaning set forth in the UCC and, in any event,
include, without limitation, any demand, time, savings, passbook or like account
maintained with a depositary institution.

“Domain Names” shall mean all Internet domain names and associate URL addresses
now or hereafter owned by the Grantor.

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Domain Names and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

2



--------------------------------------------------------------------------------

“Intercompany Note” shall mean any promissory note evidencing loans made by the
Grantor to any Subsidiary thereof.

“Investment Property” shall mean, collectively, (a) all “investment property” as
such term is defined in Section 9-102(a)(49) of the UCC and (b) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Stock.

“Issuers” shall mean, collectively, each issuer of any Investment Property.

“Patents” shall mean (a) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 4, (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 4, and (c) all rights to obtain any
reissues or extensions of the foregoing.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to the Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 4.

“Pledged Notes” shall mean all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to the Grantor and all other promissory
notes issued to or held by the Grantor (other than promissory notes issued in
connection with extensions of trade credit by the Grantor in the ordinary course
of business).

“Pledged Stock” shall mean the shares of Equity Interests listed on Schedule 1,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Equity Interests of any Person that
may be issued or granted to, or held by, the Grantor while this Agreement is in
effect.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

“Secured Obligations” shall mean the “Obligations” as defined in the Credit
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Termination Date” shall mean the date on which (a) the Loans and the other
Secured Obligations (other than Unasserted Contingent Obligations) shall have
been paid in full in accordance with the terms of the Credit Agreement and
(b) the Commitments have been terminated.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 4, and (b) the right to obtain all renewals thereof.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to the Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 4.

“Unasserted Contingent Obligations” shall mean, at any time, Secured Obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no assertion of liability (whether oral or
written) and no claim or demand for payment or indemnification (whether oral or
written) has been made.

1.2. Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GRANT OF SECURITY INTEREST

The Grantor hereby pledges, collaterally assigns and transfers to the Collateral
Agent, and hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of its personal property and other assets,
whether now owned or at any time hereafter acquired by the Grantor or in which
the Grantor now has or at any time in the future may acquire any right, title or
interest, including, without limitation, all of the following property, wherever
located (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of its Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

 

4



--------------------------------------------------------------------------------

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Goods and other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(n) all books and records pertaining to the Collateral;

(o) all Commercial Tort Claims listed on Schedule 5 or described in any notice
sent pursuant to Section 4.9;

(p) all avoidance power claims or actions under chapter 5 of the Bankruptcy Code
and any proceeds thereof; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding the foregoing, “Collateral” shall not include (x) more than 65%
of the Voting Equity Interests of each Foreign Subsidiary directly held by
Grantor if to do so would cause material adverse tax consequences for the
Grantor; provided, that immediately upon any amendment of the Code that would
allow the pledge of a greater percentage of such Voting Equity Interests without
material adverse tax consequences, “Collateral” shall include such greater
percentage of Voting Equity Interests of such Foreign Subsidiary from that time
forward, (y) any application for a trademark that would otherwise be deemed
invalidated, cancelled or abandoned due to the grant of a Lien thereon unless
and until such time as the grant of such Lien will not affect the validity of
such trademark and (z) any rights or interests in any lease, license, contract,
or agreement, as such or the assets subject thereto if under the terms of such
lease, license, contract, or agreement, or Applicable Law with respect thereto,
the valid grant of a Lien therein or in such assets to Collateral Agent is
prohibited and such prohibition has not been or is

 

5



--------------------------------------------------------------------------------

not waived or the consent of the other party to such lease, license, contract,
or agreement has not been or is not otherwise obtained or under Applicable Law
such prohibition cannot be waived; provided, however, the foregoing exclusions
shall in no way be construed (i) to apply if any such prohibition would be
rendered ineffective under the UCC (including Sections 9-406, 9-407 and 9-408
thereof) or other Applicable Law (including the United States Bankruptcy Code)
or principles of equity, (ii) so as to limit, impair or otherwise affect
Collateral Agent’s unconditional continuing Liens upon any rights or interests
of the Grantor in or to the Proceeds thereof (including proceeds from the sale,
license, lease or other disposition thereof), including monies due or to become
due under any such lease, license, contract, or agreement (including any
Accounts or other Receivables), or (iii) to apply at such time as the condition
causing such prohibition shall be remedied and, to the extent severable,
“Collateral” shall include any portion of such lease, license, contract,
agreement or assets subject thereto that does not result in such prohibition.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to the Grantor thereunder, the
Grantor hereby represents and warrants to each Secured Party that:

3.1. Reserved.

3.2. Title; No Other Liens. No financing statement or other public notice or
record of a Lien with respect to all or any part of the Collateral is on file or
of record in any public office, except such as have been filed in favor of the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement or as are expressly permitted by the terms of the Credit Agreement.
For the avoidance of doubt, it is understood and agreed that the Grantor may, in
the ordinary course of its business, grant non-exclusive licenses to third
parties to use Intellectual Property owned or developed by the Grantor. For
purposes of this Agreement and the other Credit Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property.

3.3. Perfected Priority Liens. The security interests granted pursuant to this
Agreement upon entry of the Order will constitute valid perfected first priority
security interests in all of the Collateral in favor of the Collateral Agent,
for the benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Grantor and any Persons purporting to purchase any Collateral
from the Grantor and are prior to all other Liens on the Collateral except for
the Carve Out and Liens which, pursuant to the terms of the Credit Agreement,
are permitted to have priority equal to or over Collateral Agent’s Liens
thereon.

3.4. Perfection Certificate; Jurisdiction of Organization; Chief Executive
Office. The Grantor has previously delivered to the Collateral Agent a
certificate signed by the Grantor and entitled Perfection Certificate (the
“Perfection Certificate”). The Grantor represents and warrants to the Secured
Parties as follows: (a) the Grantor’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof, (b) the Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate, (c) the

 

6



--------------------------------------------------------------------------------

Perfection Certificate accurately sets forth the Grantor’s organizational
identification number or accurately states that the Grantor has none, (d) the
Perfection Certificate accurately sets forth the Grantor’s place of business or,
if more than one, its chief executive office, as well as the Grantor’s mailing
address, if different, (e) all other information set forth on the Perfection
Certificate pertaining the Grantor is accurate and complete, and (f) there has
been no change in any of such information since the date on which the Perfection
Certificate was signed by the Grantor.

3.5. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.6. Investment Property. (a) As more fully set forth on Schedule 3, the shares
of Pledged Stock pledged by the Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Equity Interests of each Issuer owned
by the Grantor.

(b) All the shares of the Pledged Stock issued by any Subsidiary of the Grantor
have been duly and validly issued and are fully paid and nonassessable.

(c) Each of the Pledged Notes issued by any Subsidiary of the Grantor
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(d) The Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, prior to
all other Liens on such Collateral except for the Carve Out and Permitted Liens
which, pursuant to the terms of the Credit Agreement, are permitted to have
priority equal to or over Collateral Agent’s Liens thereon.

3.7. Receivables. (a) No amount in excess of $25,000 payable to the Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent.

(b) The amounts represented by the Grantor to the Secured Parties from time to
time as owing to the Grantor in respect of the Receivables will at such times be
accurate in all material respects.

3.8. Contracts. No amount in excess of $25,000 payable to the Grantor under or
in connection with any Contract is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.

3.9. Intellectual Property. (a) Schedule 4 lists all items of registered
Intellectual Property and applications for registered Intellectual Property
owned by the Grantor in its own name.

 

7



--------------------------------------------------------------------------------

(b) All Intellectual Property of the Grantor described on Schedule 4 is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.

(c) Except as set forth in Schedule 4, none of the Intellectual Property is the
subject of any licensing or franchise agreement pursuant to which the Grantor is
the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would, in any material respect, limit, cancel or question the
validity of, or the Grantor’s rights in, any Intellectual Property material to
the conduct of the Grantor’s business.

(e) No action or proceeding is pending, or, to the knowledge of the Grantor,
threatened, (i) seeking to, in any material respect, limit, cancel or question
the validity of any Intellectual Property material to the conduct of the
Grantor’s business, or the Grantor’s ownership interest therein, or (ii) which,
if adversely determined, is reasonably likely to have a material adverse effect
on any Intellectual Property material to the conduct of the Grantor’s business.

3.10. Commercial Tort Claims.

(a) The Grantor does not have rights in any Commercial Tort Claim except as set
forth on Schedule 5.

(b) Upon the granting to Collateral Agent of a security interest in any
Commercial Tort Claim pursuant to Section 4.9, such security interest will
constitute a valid perfected first-priority security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, as Collateral for the
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of the Grantor and any Persons purporting to purchase such Collateral
from Grantor, which security interest shall be prior to all other Liens on such
Collateral except for the Carve Out and Liens which, pursuant to the terms of
the Credit Agreement, are permitted to have priority equal to or over Collateral
Agent’s Liens thereon.

SECTION 4. COVENANTS

The Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Termination Date:

4.1. Reserved.

4.2. Delivery of Instruments, Certificated Securities and Chattel Paper. Without
limiting Section 4.5, if any amount in excess of $25,000 in any one instance or
$50,000 in the aggregate for all such Collateral, payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall, within five (5) Business Days of such Collateral arising
or being acquired, be delivered to the Collateral Agent, together with such
endorsements, notations and stock powers with respect thereto as the Collateral
Agent may

 

8



--------------------------------------------------------------------------------

reasonably request, duly endorsed in a manner satisfactory to the Collateral
Agent, to be held for the benefit of the Secured Parties, as Collateral under
this Agreement.

4.3. Maintenance of Perfected Security Interest; Further Documentation. (a) The
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of the Grantor, the Grantor will
promptly, and in any event within five (5) Business Days, duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby, and (ii) in the case of Investment Property, Deposit Accounts (to the
extent required pursuant to Section 9.15(a) of the Credit Agreement),
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the UCC) with respect thereto.

4.4. Changes in Locations, Name, etc. The Grantor will not, without the prior
consent of Collateral Agent, which consent shall not be unreasonably withheld:

(a) change the location of its chief executive office or sole place of business
from that referred to in Section 3.4; or

(b) change its legal name, jurisdiction of organization, type of organization,
identity or corporate structure.

4.5. Investment Property. If the Grantor shall become entitled to receive or
shall receive any certificate (other than any Excluded Certificate) in respect
of any Pledged Stock (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization of such Pledged Stock), option or rights in
respect of any Pledged Stock, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, the Grantor shall accept the same as the agent of the
Secured Parties, hold the same for the benefit of the Secured Parties and,
within five (5) Business Days of such receipt, deliver the same forthwith to the
Collateral Agent in the exact form received, duly endorsed by the Grantor to the
Collateral Agent, if required, together with an undated stock transfer power
covering such certificate duly executed in blank by the Grantor and otherwise in
form and substance satisfactory to Collateral Agent, to be held by the
Collateral Agent as additional Collateral for the Secured Obligations. In case
any distribution shall be made on or in respect of the Investment Property or
any property shall be distributed upon or with respect to the Investment
Property, the property so distributed shall be delivered to the Collateral Agent
within five (5) Business Days of its receipt, to be held by it as additional
Collateral for the Secured Obligations; provided that if such distribution is
made in

 

9



--------------------------------------------------------------------------------

cash, the obligation set forth in this sentence will be satisfied if such cash
is deposited in an Deposit Account subject to a Control Agreement in favor of
the Collateral Agent.

4.6. Receivables. Other than in the ordinary course of business or otherwise as
a result of the exercise of reasonable business judgment, the Grantor will not
(a) grant any extension of the time of payment of any Receivable, (b) compromise
or settle any Receivable for less than the full amount thereof, (c) release,
wholly or partially, any Person liable for the payment of any Receivable,
(d) allow any credit or discount whatsoever on any Receivable, or (e) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof; provided, that the Grantor will be prohibited from performing
any of the actions in the foregoing clauses (a) through (e) to the extent
instructed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default.

4.7. Intellectual Property. With respect to each item of Intellectual Property
referenced below that is material to the conduct of the Grantor’s business:

(a) With respect to each such Trademark, the Grantor (either itself or through
licensees) will (i) continue to use each such Trademark on each and every
trademarked class of goods applicable to its then current lines of products and
services as reflected in its current catalogs, brochures, price lists and other
sales materials in order to maintain such Trademark in full force and effect
free from any claim of abandonment for non-use, (ii) maintain the quality of
products and services offered under each such Trademark, (iii) use each such
Trademark with the appropriate notice of registration and all other notices and
legends required by Applicable Laws, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of any such Trademark unless the
Collateral Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way; except in each case (other than in the case of a Trademark relating to
the Primary Product) where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

(b) The Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any such Patent may become forfeited, abandoned or
dedicated to the public.

(c) The Grantor (either itself or through licensees) (i) will employ each such
Copyright, and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any such
Copyright may become invalidated or otherwise impaired. The Grantor will not
(either itself or through licensees) do any act whereby any such Copyright may
fall into the public domain.

(d) The Grantor (either itself or through licensees) will not do any act that
knowingly uses any such Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) The Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the

 

10



--------------------------------------------------------------------------------

United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of such Intellectual Property, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability except (other than in the case of Intellectual Property
relating to the Primary Product) where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

(f) The Grantor shall take the actions reasonably necessary to protect the
confidentiality of such Intellectual Property and its rights therein, including
(a) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors to execute
appropriate confidentiality agreements, (b) taking actions reasonably necessary
to ensure that no trade secret falls or has fallen into the public domain, and
(c) protecting the secrecy and confidentiality of the source code of all
computer software programs and applications of which it is the owner or licensee
by having and enforcing a policy requiring any licensees (or sublicensees) of
such source code to enter into license agreements with appropriate use and
non-disclosure restrictions.

4.8. Intellectual Property Filing. Whenever the Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, the Grantor
shall report such filing to the Collateral Agent by amending Schedule 4;
provided, that, upon receipt from the United States Copyright Office of notice
of registration of any Copyright(s), the Grantor shall promptly (but in no event
later than five (5) Business Days following such receipt) notify Collateral
Agent of such registration by delivering, or causing to be delivered to
Collateral Agent, via overnight courier, electronic mail or telefacsimile at the
addresses designated in the Credit Agreement, documentation sufficient for
Collateral Agent to perfect Collateral Agent’s Liens on such Copyright(s). Upon
the request of the Collateral Agent, the Grantor shall execute and deliver,
within five (5) Business Days of such request, in recordable form, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
request to evidence the Collateral Agent’s Lien on any registered Copyright,
Patent, Trademark or application therefor and the goodwill and general
intangibles of the Grantor relating thereto or represented thereby.

4.9. Commercial Tort Claims. If the Grantor shall obtain an interest in any
Commercial Tort Claim, the Grantor shall promptly (and in any event within five
(5) Business Days after obtaining such Commercial Tort Claim) notify the
Collateral Agent in writing, and upon the request of the Collateral Agent,
promptly (and in any event within five (5) Business Days after such request)
amend Schedule 5, authorizing the Collateral Agent to do such acts or things
deemed necessary or desirable by the Collateral Agent to give the Collateral
Agent a first priority (subject only to the Carve Out and Permitted Liens which,
pursuant to the terms of the Credit Agreement, are permitted to have priority
equal to or over Collateral Agent’s Liens thereon) perfected security interest
in any such Commercial Tort Claim. Without limiting the foregoing, the Grantor
agrees that the notice described in the first sentence of this Section 4.9 shall
constitute the grant to Collateral Agent by the Grantor of a first priority
(subject only to the Carve Out or Permitted Liens which, pursuant to the terms
of the Credit Agreement, are

 

11



--------------------------------------------------------------------------------

permitted to have priority equal to or over Collateral Agent’s Liens thereon)
security interest in the Commercial Tort Claim described therein.

4.10. Collateral in the Possession of a Bailee. If any Collateral having a value
in excess of $25,000 for any one bailee or $50,000 in the aggregate for all
bailees, is now or at any time hereafter, in the possession of a bailee, the
Grantor shall promptly, but in any event within five (5) Business Days, notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
shall use commercially reasonable efforts to promptly obtain an acknowledgement
from the bailee, in form and substance reasonably satisfactory to the Collateral
Agent, that the bailee holds such Collateral for the benefit of the Collateral
Agent and such bailee’s agreement to comply, without further consent of the
Grantor, at any time with instructions of the Collateral Agent as to such
Collateral. The Collateral Agent agrees with the Grantor that the Collateral
Agent shall not give any such instructions unless a Default or Event of Default
has occurred and is continuing.

4.11. Electronic Chattel Paper. If the Grantor, now or at any time hereafter,
holds or acquires an interest in any electronic chattel paper, any electronic
document or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction having a value of $25,000 or more in any one instance or
$50,000 or more in the aggregate for all such assets, the Grantor shall promptly
(and in any event within five (5) Business Days after obtaining any such asset)
notify the Collateral Agent thereof and, at the request and option of the
Collateral Agent, shall promptly take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent control, under Section 9-105
of the UCC or the Uniform Commercial Code of any other relevant jurisdiction, of
such electronic chattel paper, control, under Section 7-106 of the UCC or the
Uniform Commercial Code of any other relevant jurisdiction, of such electronic
document or control, under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with the Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
electronic chattel paper, electronic document or transferable record permitted
under UCC Section 9-105, UCC Section 7-106, or, as the case may be, Section 201
of the federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Grantor
with respect to such electronic chattel paper, electronic document or
transferable record. The provisions of this Section 4.11 relating to electronic
documents and “control” under UCC Section 7-106 apply in the event that the 2003
revisions to Article 7, with amendments to Article 9, of the Uniform Commercial
Code, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in New York or in any other relevant jurisdiction.

4.12. Letter-of-Credit Rights. If the Grantor is, now or at any time hereafter,
a beneficiary under a letter of credit having a face amount of $25,000 or more
in any one instance

 

12



--------------------------------------------------------------------------------

or $50,000 or more for all such letters of credit, the Grantor shall promptly,
but in any event within five (5) Business Days, notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, the Grantor
shall, promptly pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (a) arrange for the issuer and any
confirmer of any such letter of credit to consent to an assignment to the
Collateral Agent of the proceeds of the letter of credit, or (b) arrange for the
Collateral Agent to become the transferee beneficiary of any such the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
the letter of credit are to be applied as provided in the Credit Agreement.

4.13. Further Assurances; Pledge of Instruments. At the sole expense of the
Grantor, the Grantor shall promptly and duly execute and deliver any and all
such further instruments and documents and take such further action as the
Collateral Agent may reasonably request to obtain the full benefits of this
Agreement and of the rights and powers herein granted, which shall in any case
include, but shall not be limited to: (a) using commercially reasonable efforts
if reasonably required by the Collateral Agent to secure all consents and
approvals necessary or appropriate for the grant of a security interest to the
Collateral Agent in any material contract held by the Grantor or in which the
Grantor has any right or interest not heretofore assigned, (b) authorizing the
filing of and delivering and causing to be filed any financing or continuation
statements under the UCC with respect to the security interests granted hereby,
(c) filing or reasonably cooperating with the Collateral Agent in filing any
forms or other documents required to be recorded with the United States Patent
and Trademark Office, the United States Copyright Office, including, but not
limited to, the IP Security Agreements, or if reasonably requested by the
Collateral Agent, any actions, filings, recordings or registrations in any
foreign jurisdiction or under any international treaty, required to secure or
protect the Collateral Agent’s interest in the Grantor’s Collateral, (d) at the
Collateral Agent’s reasonable request, transferring the Grantor’s Collateral to
the Collateral Agent’s possession (if a security interest in such Collateral can
be perfected by possession), (e) at the Collateral Agent’s reasonable request,
placing the interest of the Collateral Agent as lienholder on the certificate of
title (or similar evidence of ownership) of any vehicle, watercraft or other
Equipment constituting Collateral owned by the Grantor which is covered by a
certificate of title (or similar evidence of ownership) and which has a value of
$25,000 or more in any one instance or $50,000 or more in the aggregate for all
such Equipment and (f) upon the Collateral Agent’s reasonable request, executing
and delivering or causing to be delivered written notice to insurers of the
Collateral Agent’s security interest in, or claim in or under, any policy of
insurance (including unearned premiums). The Grantor also hereby authorizes the
Collateral Agent to file any such financing or continuation statement without
the signature of the Grantor.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Receivables. (a) After the occurrence and
during the continuance of an Event of Default, or if the Collateral Agent
believes, in good faith, that any information as to Receivables provided by the
Grantor is incorrect, (i) the Collateral Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and the Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications, and (ii) upon the Collateral Agent’s
reasonable request and at the expense of the Grantor, the Grantor shall promptly
cause independent public accountants or others satisfactory

 

13



--------------------------------------------------------------------------------

to the Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b) If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by the Grantor, (i) shall be forthwith (and, in any event, within one
(1) Business Day) deposited by the Grantor in the exact form received, duly
endorsed by the Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 5.5, and (ii) until so turned over, shall be
held by the Grantor for the benefit of the Secured Parties, segregated from
other funds of the Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default, the Grantor shall promptly deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

5.2. Communications with Obligors; Grantor Remains Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default, or if the
Collateral Agent believes in good faith that any information as to Receivables
provided by any the Grantor is incorrect, communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Receivables or
Contracts.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, the Grantor shall promptly
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, the Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of the Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

14



--------------------------------------------------------------------------------

5.3. Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing, the Grantor shall be permitted to receive dividends and other
distributions in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business or
otherwise as a result of the exercise of reasonable business judgment of the
relevant Issuer, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Investment
Property; provided, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or violate any provision of the Credit Agreement, this Agreement or any
other Credit Document.

(b) If an Event of Default shall have occurred and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
Grantor, (i) the Collateral Agent shall have the right to receive any and all
dividends, payments or other Proceeds paid in respect of the Investment Property
and make application thereof to the Secured Obligations in the order set forth
in Section 5.02(c) of the Credit Agreement, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(1) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (2) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange, at its discretion, any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the Grantor or the Collateral Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to the Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(c) The Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by the Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (1) states that an
Event of Default has occurred and is continuing and (2) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from the Grantor, and the Grantor agrees that each Issuer shall be
fully protected in so complying and shall have no duty or right to inquire as to
the Collateral Agent’s authority to give such instruction, and (ii) when
required hereby after an Event of Default has occurred and is continuing, pay
any dividends or other payments with respect to the Investment Property directly
to the Collateral Agent.

5.4. Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 5.1 with respect to payments of
Receivables, if an Event of Default shall have occurred and be continuing and
the Collateral Agent shall so notify the Grantor, all Collections thereon shall
be held by the Grantor for benefit of the Secured Parties, segregated from other
funds of the Grantor, and shall, forthwith (and in any event within one
(1) Business Day) upon receipt by the Grantor, be turned over to the Collateral
Agent in the exact

 

15



--------------------------------------------------------------------------------

form received by the Grantor (duly endorsed by the Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds, while held by the Collateral Agent
in a Collateral Account (or by the Grantor for the benefit of the Secured
Parties), shall continue to be held as Collateral for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.5.

5.5. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at the Collateral Agent’s election, the Collateral Agent may, at any
such time, apply all or any part of the Proceeds of Collateral, whether or not
held in any Collateral Account, in payment of the Secured Obligations in the
order set forth in Section 5.02(c) of the Credit Agreement.

5.6. UCC, Bankruptcy and Other Remedies. If an Event of Default shall have
occurred and be continuing, the Collateral Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC, the Bankruptcy Code or any other Applicable Law.
Without limiting the generality of the foregoing, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such commercially reasonable terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit, or for future delivery, without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Grantor, which right or equity is hereby waived and
released. The Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at the Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.6 in accordance with
Section 5.02(c) of the Credit Agreement, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the UCC,
need the Collateral Agent account for the surplus, if any, to the Grantor. For
the avoidance of doubt, the Collateral Agent shall be entitled, in accordance
with Section 5.02(c)(i) of the Credit Agreement, to reimbursement of all
reasonable costs and expenses of every kind incurred in connection with or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral. The Grantor hereby acknowledges that the Secured
Obligations arose out of a commercial transaction, and agrees that if an Event
of Default shall have occurred and be continuing, Collateral Agent shall have
the right to an immediate writ of possession without notice of a hearing.
Collateral Agent shall have the right to the appointment of a receiver for the
properties and assets of the Grantor, and the Grantor

 

16



--------------------------------------------------------------------------------

hereby consents to such rights and such appointment and hereby waives any
objection the Grantor may have thereto or the right to have a bond or other
security posted by Collateral Agent. To the extent permitted by Applicable Law,
the Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. Notwithstanding the
foregoing provisions of this Section 5.6, the exercise of any rights and
remedies by the Collateral Agent pursuant to this Section 5.6 shall be subject
in all respects to any applicable provisions in the Order governing the exercise
of such rights and remedies.

5.7. Sales of Pledged Stock. (a) The Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. The Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that selling collateral in
a private sale as opposed to a public sale shall not be deemed to make such sale
other than in a commercially reasonable manner. The Collateral Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

(b) The Grantor agrees to use its best efforts to promptly do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 5.7 valid and
binding and in compliance with any and all other Applicable Laws.

5.8. Waiver; Deficiency. The Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

SECTION 6. THE COLLATERAL AGENT

6.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) The Grantor
hereby irrevocably appoints the Collateral Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Collateral Agent the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor, to do any or all of the following, in each case at
the Collateral Agent’s sole option:

 

17



--------------------------------------------------------------------------------

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise reasonably deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of the Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs to the Collateral and obtain any insurance
called for by the terms of this Agreement or the Credit Agreement and pay all or
any part of the premiums therefor and the costs thereof, which amounts shall
constitute Secured Obligations;

(iv) execute, in connection with any sale provided for in Sections 5.6 or 5.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against the
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; (8) perform any
obligations of the Grantor under any Contract; and (9) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and the Grantor’s expense, at any time, or from time to time, all
acts and things which the Collateral Agent reasonably deems necessary to
protect, preserve or realize upon the Collateral and the

 

18



--------------------------------------------------------------------------------

Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as the Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If the Grantor fails to perform or comply with any of its agreements
contained herein or in any other Credit Document, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon
accrued at a rate per annum equal to the highest interest rate applicable under
the Credit Agreement from the date of demand by the Collateral Agent for
reimbursement of such expenses to the date reimbursed by the relevant Grantor,
shall be payable by the Grantor to the Collateral Agent on demand.

(d) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. No Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3. Execution of Financing Statements. Pursuant to any Applicable Law, the
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral, without the signature of the Grantor, in such form (if no signature
is required) and in such offices as the Collateral Agent determines appropriate
to perfect the security interests of the Collateral Agent under this Agreement.
The Grantor authorizes the Collateral Agent to use the collateral description
“all personal property”, “all assets” or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or the Uniform Commercial Code of any other applicable
state, in any such financing statements.

 

19



--------------------------------------------------------------------------------

6.4. Authority of Collateral Agent. The Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Secured Parties, be governed by the Credit Agreement and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Grantor, the Collateral
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and the
Grantor shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 13.01 of the Credit Agreement.

7.2. Notices. All notices, requests and demands to or upon the Collateral Agent
or the Grantor hereunder shall be effected in the manner provided for in
Section 13.02 of the Credit Agreement.

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

7.4. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Grantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their successors and assigns; provided,
that the Grantor may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld.

7.5. Set-Off. The Grantor hereby irrevocably authorizes the Agents and each
Secured Party at any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon any amount becoming due and payable
by the Grantor hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of the Grantor, or any part thereof

 

20



--------------------------------------------------------------------------------

in such amounts as such Agent or such Secured Party may elect, against and on
account of the obligations and liabilities of the Grantor to such Agent or such
Secured Party hereunder and claims of every nature and description of such Agent
or such Secured Party against the Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Credit Document or otherwise,
as such Agent or such Secured Party may elect, whether or not any Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party, or Collateral Agent
on their behalf, shall notify the Grantor promptly of any such set-off and the
application made by such Secured Party of the proceeds thereof; provided, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Secured Party under this Section 7.5 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Secured Party may have and are subject to any
applicable limitations set forth in the Credit Agreement.

7.6. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

7.7. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.9. Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Grantor and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Credit Documents.

7.10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
CONFLICTS OF LAW PROVISIONS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA (INCLUDING THE BANKRUPTCY CODE).

7.11. Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for

 

21



--------------------------------------------------------------------------------

recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Bankruptcy Court and appellate courts
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court, and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at the
address provided for in Section 7.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.11 any special, exemplary, punitive or consequential damages.

7.12. Acknowledgements. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to the Grantor
arising out of or in connection with this Agreement or any of the other Credit
Documents, and the relationship between the Grantor, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantor and the Secured Parties.

7.13. Reserved.

7.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Credit Document, the Collateral Agent
is hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 13.01 of the Credit Agreement) to take any action requested by the
Grantor having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with Section 13.01 of the Credit Agreement, or (ii) under the circumstances
described in paragraph (b) below.

(b) On the Termination Date, the Collateral shall be released from the Liens
created by this Agreement and the other Security Documents, and this Agreement
and the other Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and the Grantor
under this Agreement and the other Security

 

22



--------------------------------------------------------------------------------

Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

(c) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any guarantee obligations
pursuant to this Section 7.14. In each case as specified in this Section 7.14,
the Collateral Agent will (and each Lender irrevocably authorizes the Collateral
Agent to), at the Grantor’s expense, execute and deliver to the Grantor such
documents as the Grantor may reasonably request to evidence the release of such
item of Collateral or guarantee obligation from the assignment and security
interest granted under this Agreement and the other Security Documents, in each
case in accordance with the terms of the Credit Documents and this Section 7.14.

7.15. WAIVER OF JURY TRIAL. THE GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 8. MATTERS RELATING TO SECURITY

8.1. Grants, Rights and Remedies. The security interest and the administrative
priority granted by and pursuant to this Agreement hereof may be independently
granted by the Credit Documents and by other Credit Documents hereafter entered
into. This Agreement, the Order and such other Credit Documents supplement each
other, and the grants, priorities, rights and remedies of Collateral Agent
hereunder and thereunder are cumulative.

8.2. No Filing Required. The security interest granted hereunder shall be deemed
valid, binding, continuing, enforceable and fully-perfected first priority
(subject only to the Carve Out and Liens permitted to be equal or superior in
priority pursuant to the Credit Agreement) Liens on the Collateral by entry of
the Order. Collateral Agent shall not be required to file any financing
statements, notices of Lien or similar instruments in any jurisdiction or filing
office or to take any other action in order to validate or perfect the Liens and
security interests granted by or pursuant to this Agreement, the Order or any
other Credit Document.

8.3. Survival. The security interest, the priority of the security interest, and
the administrative priorities and other rights and remedies granted to
Collateral Agent pursuant to this Agreement, the Order and the other Credit
Documents (specifically including but not limited to the existence, validity,
enforceability, extent, perfection and priority of the security interest) and
the administrative priority provided herein and therein shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of debt by the Grantor (pursuant to Section 364 of the Bankruptcy
Code or otherwise), or by any dismissal or conversion of the Bankruptcy Case, or
by any other act or omission whatsoever. Without limitation, notwithstanding any
such order, financing, extension, incurrence, dismissal, conversion, act or
omission:

 

23



--------------------------------------------------------------------------------

(i) except for the Carve Out, no costs or expenses of administration which have
been or may be incurred in the Bankruptcy Case or any conversion of the same or
in any other proceedings related thereto, and no priority claims, are or will be
prior to or on a parity with any claim of Collateral Agent or any Lender against
the Grantor in respect of any Secured Obligation;

(ii) the security interest granted to Collateral Agent pursuant to this
Agreement, the Order and the other Credit Documents shall constitute valid,
binding, continuing, enforceable and fully-perfected first priority (subject
only to the Carve Out and Liens permitted to be equal or superior in priority
pursuant to the Credit Agreement) Liens and shall be prior to all other Liens
(except the Carve Out and Liens permitted to be equal or superior in priority
pursuant to the Credit Agreement) and interests, now existing or hereafter
arising, in favor of any other creditor or any other Person whatsoever; and

(iii) the security interest granted to Collateral Agent pursuant to this
Agreement, the Order and the Collateral Documents shall continue to be valid,
binding, continuing, enforceable and fully-perfected without the necessity for
Collateral Agent to file any financing statements or to otherwise perfect the
security interest under applicable non-bankruptcy law.

[Signature Page Follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

MOLECULAR INSIGHT PHARMACEUTICALS, INC, a Massachusetts corporation By:  

/s/ Harry Stylli

  Name:   Harry Stylli   Title:   Chief Restructuring Officer and President

ACCEPTED:

NEXBANK, SSB,

a Texas-chartered savings bank

 

By:  

/s/ Jeff Scott

  Name:   Jeff Scott   Title:   Vice President, NexBank, SSB

[Signature Page to Security Agreement]